Order entered June 25, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00506-CV

                           IN THE INTEREST OF C.V.L., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-01086-W

                                              ORDER
       Before the Court is a copy of a letter from appellant’s counsel to court reporter Kristin

McDowell asking whether a record was made of the trial held on April 9, 2019. On our own

motion, we ORDER Ms. McDowell to file, no later than July 5, 2019, either the record or

written verification no record exists for that date.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE